Authority Under International Law to Take Action If the
Soviet Union Establishes Missile Bases in Cuba
In the event that missile bases should be established in Cuba by the Soviet Union, international law
would permit use by the United States of relatively extreme measures, including various forms and
degree of force, for the purpose of terminating or preventing the realization of such a threat to the
peace and security of the western hemisphere.
An obligation would exist to have recourse first, if time should permit, to the procedures of collective
security organizations of which the United States is a member.
The United States would be obliged to confine any use of force to the least necessary to the end
proposed.

August 30, 1962

MEMORANDUM OPINION FOR THE ATTORNEY GENERAL
The attached memorandum makes reference to an appendix of historical materials which has not yet been typed in final form. It will be delivered later today.
As you will see, the memorandum has some of the tone of a brief; it devotes
little space to any counter-arguments that might be made. This approach seemed
desirable in order to avoid any appearance of doubt or indecision in case any
public use of the material should be made. I do not mean to suggest that we doubt
our conclusions, but only that greater emphasis could have been given to the
opposing arguments that exist. Nick and I discussed the memorandum this
morning and agreed that it might be a good idea to prepare a supplemental
memorandum on the opposing arguments and some of the non-legal factors that
may be relevant.
The form of any statement that might be made, and the question whether one
should be made at all, depend greatly on what information and evidence are
available. There are strong reasons for withholding any statement until the
President is ready to take some action. If this subject is raised and discussed and
nothing happens, the international community may grow used to the problem of
Soviet missiles in Cuba and it will become more difficult for us as time passes to
generate the sense of urgency needed to get action approved in the Organization of
American States (“OAS”). On a political level, there might be charges of inaction
and of “no win” policy. On the other hand, if no statement is made we would lose
the chance that a mere warning would be sufficient. I think the Soviet Union and
Cuba are already aware that any attempt to install missiles in Cuba might provoke
the most extreme countermeasures on our part.*
*
Editor’s Note: This opinion has previously been published in 6 Green Bag 2d 195 (2003), but
without the cover memorandum (the material that precedes this note) and without the appendix of
historical materials that starts on page 260. We have not been able to locate the supplemental memorandum that is mentioned in the second paragraph above.

251

Supplemental Opinions of the Office of Legal Counsel in Volume 1

*****
This is in response to your request for the views of this Office as to certain
legal issues bearing upon a proposed declaration by the President of the intentions
of this government in the event that missile bases should be established in Cuba by
the Soviet Union. In general, it is our view that international law would permit use
by the United States of relatively extreme measures, including various forms and
degree of force, for the purpose of terminating or preventing the realization of
such a threat to the peace and security of the western hemisphere. An obligation
would exist to have recourse first, if time should permit, to the procedures of
collective security organizations of which the United States is a member. The
United States would, further, be obliged to confine any use of force to the least
necessary to the end proposed.
Part I of this memorandum deals with the function and content of the concept
of self-defense in international law generally. The next part examines certain
regional differences which have developed in the application of that concept as a
result of historical attitudes and practices and other factors. The memorandum
concludes with several concrete suggestions as to the form and content of the
proposed statement by the President.
I.
International law relating to the use of force centers about the polar concepts of
aggression and self-defense. Although forcible violation of a state’s boundaries or
of its most highly developed systems of municipal law permit the use of force in
self-defense within relatively narrow limits, in the international community, where
there exists no centralized authority capable of maintaining order, states must
have, and are accorded by law, a proportionately greater freedom to protect their
vital interests by unilateral action. Not only customary international law but the
United Nations Charter and substantially all other conventions and treaties which
relate to this subject recognize the indispensable role of self-defense under present
conditions.
The concept of self-defense in international law of course justifies more than
activity designed merely to resist an armed attack which is already in progress.
Under international law every state has, in the words of Elihu Root, “the right . . .
to protect itself by preventing a condition of affairs in which it will be too late to
protect itself.”1 Cases commonly cited as illustrative of this principle include that
of the Virginius,2 in which Spanish forces seized an American vessel on the high
Elihu Root, The Real Monroe Doctrine, 8 Am. J. Int’l L. 427, 432 (1914).
2 John Bassett Moore, A Digest of International Law §§ 309, 315, at 895–903, 980–83 (1906);
William Edward Hall, A Treatise on International law § 86, at 328–31 (A. Pearce Higgins, ed., 8th ed.
1924).
1
2

252

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

seas en route to Cuba carrying arms for the use of insurgents. Britain demanded
reparations for arbitrary treatment of its subjects found on board the vessel after
the seizure was effected, but conceded the legality of the seizure itself. The United
States withdrew its initial protest and eventually adopted the British view of the
incident as its own. Similarly, in the case of the Caroline,3 Canadian forces
invaded the United States and destroyed the vessel, which was to be used by
Canadian insurgents and American sympathizers in an attack on Canada. Many
other illustrations of the principle could be cited.4
Although it is clear that the principle of self-defense may justify preventive
action in foreign territory and on the high seas under some circumstances, it is also
clear that this principle is subject to certain limitations. For example, such
defensive action is subject to a rule of proportionality. Thus in the Caroline case
the United States called upon Great Britain not only to justify the taking of
preventive action, but also to show that its forces “did nothing unreasonable or
excessive; since the act, justified by the necessity of self-defence, must be limited
by that necessity and kept clearly within it.”5
A further limitation on preventive action, at least unilateral action not sanctioned by any collective security arrangement, relates to the degree of urgency that
must exist before it is invoked. In the next section of this Memorandum it is
argued that, under the special regime applicable to the Western Hemisphere, the
mere maintenance of facilities for certain kinds of armed attack, without more,
may justify preventive action. However, apart from such special regimes, it is
clear that preventive action in self-defense is warranted only where the need for it
is “instant, overwhelming, leaving no choice of means, and no moment for
deliberation.”6 It thus is clear that preventive action would not ordinarily be lawful
to prevent the maintenance of missile bases or other armaments in the absence of
evidence that their actual use for an aggressive attack was imminent.
Another limitation upon the concept of self-defense, as derived from customary
law, is imposed by the United Nations Charter (59 Stat. 1031) and the charters of
regional collective security organizations, such as the Organization of American
States (“OAS”), of which the United States is a member. The charters of these
organizations in each case preserve the right of individual states to use force in
self-defense, and, although certain ambiguities are presented by the language used,
it appears that none of the charters prohibits the taking of unilateral preventive

3
Hall, supra note 2, § 84, at 322–25; 1 Charles Cheney Hyde, International Law Chiefly as Interpreted and Applied by the United States § 66, at 239–40 (2d ed. 1945).
4
See, e.g., D.W. Bowett, Self-Defense in International Law (1958).
5
Letter for Henry Stephen Fox, Envoy Extraordinary and Minister Plenipotentiary, from Daniel
Webster, Secretary of State, Apr. 24, 1841, reprinted in 29 British and Foreign State Papers 1129,
1138 (1840–41).
6
Id. Mr. Webster’s statement was quoted with approval by the International Military Tribunal at
Nuremberg. Judgment of Oct. 1, 1948, reprinted in 41 Am. J. Int’l L. 172, 205 (1947).

253

Supplemental Opinions of the Office of Legal Counsel in Volume 1

action in self-defense prior to the occurrence of an armed attack. However,
although it is arguable that there is no express commitment in these charters to
utilize the procedures they afford in situations calling for preventive action,
adherence to such an organization undoubtedly carries with it a commitment to
have recourse to the organization’s procedures if at all possible before acting
unilaterally.7 Indeed, an obligation to this effect might well be deduced from the
general rules as to preventive action, summarized above, to the effect that such
action is lawful only as a last resort. In any event, the United States is heavily
committed to the use of collective security procedures as a matter of policy.
A further principle recognized in the U.N. Charter (art. 51) is that action may
be taken in self-defense, pursuant to a regional collective security arrangement, by
a state which is not directly threatened. If a sufficient threat against any member
state is established, the organization and all its members may act. In this respect,
the Charter has the effect of expanding the area in which preventive action is
regarded as lawful.
Both the U.N. Charter and the Charter of the OAS (Apr. 30, 1948, T.I.A.S. No.
2361, 2 U.S.T. 2416, 119 U.N.T.S. 48) authorize collective action upon less
provocation than would be required to justify unilateral action. The Security
Council may take action against any “threat to the peace” or “breach of the peace”
as well as any “act of aggression” (U.N. Charter art. 39). Such action may include
not only the economic and political sanctions listed in article 41 but also “demonstrations, blockade, and other operations by air, sea, or land forces,” as provided in
article 42. Action proposed in the Security Council is, of course, subject to veto by
any one of the five permanent members. Upon a less explicit legal basis, the
General Assembly may take similar action under the “Uniting-for-Peace” resolution. Under article 25 of the Charter of the OAS and article 5 of the Rio Treaty (or
“Rio Pact,” Inter-American Treaty of Reciprocal Assistance, opened for signature
Sept. 2, 1947, 62 Stat. 1681, reprinted in 17 Dep’t of State Bull. 565 (Sept. 21,
1947)), which are interrelated, measures for the common defense may be taken not
only in the event of an armed attack but also if the “territory or the sovereignty or
political independence of any American State” is affected by “an act of aggression
that is not an armed attack” or by “any other fact or situation that might endanger
the peace of America . . . .” Under article 17 of the Rio Treaty, enforcement action
requires a two-thirds vote in the Organ of Consultation.

7
Article 51 of the U.N. Charter requires that action taken in the exercise of the right of self-defense
be reported to the Security Council. Unilateral action such as a blockade or an armed attack could,
further, be brought before the OAS for review by any member nation. Decisions by two-thirds vote of
the Organ for Consultation created by the Rio Pact are binding upon all member states (art. 20), except
that no state can be required to use armed force without its consent.

254

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

II.
Since the Monroe Doctrine was announced in 1823, the United States has
consistently maintained that it has the right to take all necessary action to prevent
any non-American power from obtaining control over territory in the Western
Hemisphere. Since 1846, when the so-called Polk Corollary of the Doctrine was
added, it has been understood that this right is claimed regardless of whether the
foreign intervention occurs with the consent of inhabitants of the area affected. In
modern times, it has been understood that the right is claimed not only on behalf
of the United States but on behalf of all American states. The right has repeatedly
been respected and acknowledged throughout the Americas and the world.
Historical materials with respect to the Monroe Doctrine are collected in the
Appendix which is attached. Perhaps the most relevant of these materials are those
relating to action taken by the United States and other nations in the Western
Hemisphere during the period of 1940–41, prior to their involvement in World
War II. In 1940, by the Act of Havana, the American powers agreed to prevent by
collective action, or by unilateral action if necessary, changes in the control of
territory in the Western Hemisphere as a result of the European hostilities. In
1941, the United States occupied Greenland and dispatched troops to Iceland.
Although the occupation of Greenland was justified in part under a treaty with the
Danish government in exile, it seems clear that the true basis for the action taken
by the United States was the concept of regional self-defense expressed in the
Monroe Doctrine.8
The historical materials which are appended show that the Doctrine has from
the beginning represented a regional variation in the international law of selfdefense. The Doctrine asserts that, in order to insulate the Americas from dangers
to peace and security stemming from conflicts involving non-American states, the
occupation or control of American territory by a non-American power in itself
shall be deemed to present a sufficient danger to warrant exercise by the United
States and other American powers of the right of self-defense. The result of the
consistent adherence to this attitude by the United States and most other American
states, together with the acquiescence of the rest of the civilized world, has been to
create a specialized, regional body of law under which preventive action in selfdefense is, in the Americas, authorized under less restrictive conditions than would
be required in some other regions.
In more recent years, the United States has ceased to maintain the Monroe
Doctrine in the more extreme forms which it assumed in the late nineteenth and
early twentieth centuries. The Doctrine today does not protect purely economic or
political interests, as it once did, or even security interests which are less than
fundamental. Thus the United States has refrained from direct intervention in Cuba
8
See, e.g., Herbert W. Briggs, Editorial Comment, The Validity of the Greenland Agreement, 35
Am. J. Int’l L. 506 (1941).

255

Supplemental Opinions of the Office of Legal Counsel in Volume 1

to prevent the mere continuance in office, apart from any specific military threat,
of a government which is allied with the communist bloc and which has not
hesitated to destroy economic interests of the United States in the island. The
United States has further refrained from forcible intervention to prevent shipment
of conventional arms to Cuba, thus tolerating a certain degree of danger that such
arms might be used for aggressive purposes against the United States or against
other American nations. So far the United States has withheld action in deference
to conceptions, entertained strongly in some quarters in Latin America, of selfdetermination and non-intervention. However, thus far it has been arguable that
under modern conditions, no critical danger to the peace and security of other
countries in the Western Hemisphere was presented; that shipments of conventional arms to the Castro government could not necessarily be ascribed to any
purpose beyond the defense of Cuba. The same cannot be said of missiles,
certainly not of ground-to-ground missiles. The use of Cuban territory to mount
such weapons, usable by the Soviet Union only to attack other states and not
merely for the defense of Cuba against attack, falls wholly outside the reasons for
mitigation by the United States of some aspects of the Monroe Doctrine. Equally
important, it falls wholly outside the reasons advanced by our allies in Latin
America for opposing interventionist aspects of the Doctrine.
There is nothing unique about the concept of regional differences, based upon
historical attitudes and practices, in the impact and requirements of international
law. In the Anglo-Norwegian Fisheries Case,9 for example, the International Court
of Justice upheld a system for determining the baselines and boundaries of
Norway’s territorial sea that could be valid outside Norway, if at all, only in the
Scandinavian region. In so doing, the Court relied upon “interests peculiar to [the]
region, the reality and importance of which are clearly evidenced by a long
usage,” and upon the “general toleration of foreign States” over an extended
period.10 Regional variations are also familiar features of the law of the sea with
respect to bays and with respect to sedentary fisheries.
In a memorandum for the Attorney General dated April 12, 1961, Assistant
Attorney General Katzenbach noted that traditional legal doctrines relating to
intervention date from the pre-World War I period and reflect the existence at that
time of a security structure based upon flexibility of alignment. Since change of
alignment to preserve a balance of power was the principal technique by which
security was maintained, legal doctrines tended to develop that would promote
freedom to change alignment and would discourage intervention for the purpose of
maintaining existing alignments.
The memorandum continues as follows:

9

Fisheries Case (U.K. v. Nor.), Judgment, 1951 I.C.J. 116 (Dec. 18).
Id. at 133, 138.

10

256

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

The political structure today is vastly different. Alignments within
the Communist Bloc and within the West are long-term political
alignments with considerable aspects of supra-national authority. As
a result, the security system from the point of view of each bloc depends less upon neutrality of alignment than it does upon preserving
the alignments which exist. Therefore, . . . there is considerable pressure for intervention in situations where bloc security is threatened.
There is nothing in the existing legal structure which recognizes this
state of affairs, but there are numerous instances where intervention
has been tolerated in the postwar period; for example, Hungary,
Guatemala, Lebanon, and, in 1948, Israel.
Memorandum for Robert F. Kennedy, Attorney General, from Nicholas deB.
Katzenbach, Assistant Attorney General, Office of Legal Counsel, Re: Intervention by States and Private Groups at 3 (Apr. 12, 1961).
Although it is true that traditional legal concepts of general application do not
expressly recognize interests in bloc security, the Monroe Doctrine constitutes an
explicit qualification on a regional basis of general legal concepts insofar as the
Western Hemisphere is concerned. The history of the Doctrine includes many
incidents which emphasize its purpose to prohibit flatly the adherence of territories
in the Americas to European or Asiatic power blocs, or for that matter the transfer
by them of allegiance from one bloc to another.11 The premise underlying this
purpose—that peace and security in the Hemisphere could be assured only by
insulating it from the unstable alliances and rivalries of Europe and Asia—
squarely contradicts the balance-of-power policies that infuse the doctrines of
general application which are altered by the Doctrine.
Moreover, although publicists in the field of international law have not yet
formulated concepts and doctrines which expressly recognize the changed world
situation, it seems probable that international law, as reflected in the actual
practices and expectations of states, already recognizes the decisive importance of
bloc security today in certain geographic areas. International law is, after all,
essentially a generalized statement in terms of rules and policies of the reasonable
expectations of states as derived from their practices in making claims and
reacting to the claims of others. The Western states have, of course, condemned as
unlawful the Soviet intervention in Hungary, directed as it was against a revolt
which at the time posed a purely political threat against the Soviet Union. It may
be doubted, however, whether the United States would have protested seriously
the use of force by the Soviet Union if it had been designed for the limited purpose
of compelling abandonment of a plan to install Western missile bases in Hungarian territory.

11

See generally John A. Logan Jr., No Transfer: An American Security Principle (1961).

257

Supplemental Opinions of the Office of Legal Counsel in Volume 1

If in the future the government of Poland should become increasingly friendly
to the United States, our government would undoubtedly defend strongly its legal
right to withdraw from the communist political bloc. It seems altogether certain
that we would, however, feel obliged to refrain from attempting to supply Poland
with ground-to-ground missiles or other armaments readily susceptible of
aggressive use. Yugoslavia, and perhaps Finland as well, provide examples of
states which the international community as a whole probably regards as insulated,
under threat of intervention by the Soviet Union, from full incorporation into the
western military structure.
In appraising the rights of the United States vis-à-vis Cuba, the treaty of 193412
may have some relevance. The principal effect of the treaty was to abrogate the
Cuban-American Treaty of 1903,13 under which the United States had the right to
intervene in Cuba virtually at will. However, the treaty of 1934 preserved existing
agreements indefinitely with respect to the leasing of naval stations in Cuba
insofar as they applied to the naval station at Guantanamo. The Treaty of 1934 did
not expressly obligate Cuba to refrain from permitting the use of its territory for
military purposes by other states. However, the fair inference arising from the
cession of naval rights to the United States is that the island was to be a part of, or
at least not a breach in, the defensive military system protecting the continental
United States and the Caribbean countries. At the time of the treaty, of course, a
military threat to these areas from Cuba could arise only as a consequence of naval
and air installations of the type which the treaty secured to the United States. The
evident intention of the parties to the treaty, broadly stated, thus was to restrict
intervention by the United States on political or economic grounds, but to preserve
the position of Cuba in the defensive military system of the United States.
Certainly the treaty is not inconsistent with the position here expressed as to the
legal rights of the United States in the event of military use of Cuban territory by
the Soviet Union.
It should be apparent that the conclusions here reached do not undermine the
legal position of the United States with respect to its own missile bases abroad. In
no case of which we are aware is a country in which the United States maintains
missile bases subject to a special regime comparable to the Monroe Doctrine.
Moreover, in no case is any such country a member or former member of the
Communist Bloc or within the acknowledged periphery of the Soviet security
system. Finally, there is a basic factual difference in the military relationships of
such countries to the Soviet Union and that of Cuba to the United States. The
states in which bases are maintained by the United States are in each case among
the major targets of Soviet Military preparations. No impartial observer could
conclude that Cuba is a major object of the military program of the United States,

12
13

U.S. Dep’t of State, Treaty Info. Bull. No. 56 (May 31, 1934).
U.S. Dep’t of State, Foreign Relations of the United States 243 (1905).

258

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

or that Cuba is in any danger of a missile attack by the United States. The United
Kingdom may harbor U.S. missiles in self-defense because it is a likely target of
Soviet missiles. For Cuba to harbor Soviet missiles would constitute a wholly
disproportionate response to any sane estimate of its defensive needs against the
United States.
III.
We assume that any statement by the President on this subject would begin by
announcing that there is reason to believe the governments of Cuba and the Soviet
Union may be actively considering the installation of Soviet missiles on Cuban
territory, and would be designed generally to warn those countries of the intentions of the United States in any such eventuality. We offer the following suggestions with regard to such a statement by the President:
1. The statement should emphasize the historical and regional aspects of the
rights being asserted by the United States.
2. The statement should emphasize the threat to other countries as well as the
United States, and the defensive character of any action that might be taken by the
United States. Possibly the statement should expressly disclaim any intention to
act for economic or political ends, or for any purpose other than to compel an
abandonment of plans to create a specific military threat in Cuba.
3. The statement should indicate an intention to have recourse first, if at all
possible, to collective security arrangements to which the United States is a party,
particularly the Organization of American States. It should also, without qualifying the strong commitment of the United States to the principle of collective
security, make the point that the United States has an ultimate responsibility for its
own safety which in situations of extreme gravity necessarily would take precedence over all other commitments. Consideration should be given to withholding
the statement until it can be made as a first step in an integrated plan to secure
collective action by the OAS. If made in that context, the statement should
announce a call for a meeting of the Organ of Consultation pursuant to the InterAmerican Treaty of Reciprocal Assistance (Rio Pact).
4. The statement should acknowledge an obligation on the part of the United
States to observe a rule of proportionality. An express reference might be made to
total blockade or to “visit and search” procedures as appropriate reactions by the
American states or by the United States to meet a threat to install missile bases in
Cuba. In this connection, care should certainly be exercised to avoid the implication that Cuba is under any immediate threat of nuclear attack.
NORBERT A. SCHLEI
Assistant Attorney General
Office of Legal Counsel

259

Supplemental Opinions of the Office of Legal Counsel in Volume 1

APPENDIX
Historical Material with Respect to the Monroe Doctrine
1. The Monroe Doctrine (1823)
The Monroe Doctrine was proclaimed by President Monroe in his message to
Congress on December 9, 1823. This proclamation of fundamental principles of
American foreign policy in the Western Hemisphere was induced by several
factors—the intervention of the three leading absolute monarchies of Russia,
Austria, and Prussia (the so-called “Holy Alliance”) in the affairs of other
European countries, the fear that they might attempt to overthrow the newly
independent Latin-American states and restore them as Spanish colonies, and
Russian claims in the Western Hemisphere. 14 President Monroe’s message stated
in part:
[T]he occasion has been judged proper for asserting as a principle
in which the rights and interests of the United States are involved,
that the American continents, by the free and independent condition
which they have assumed and maintain, are henceforth not to be
considered as subjects for future colonization by any European powers . . . .
. . . The political system of the allied powers is essentially different in this respect from that of America. . . . We owe it, therefore, to
candor, and to the amicable relations existing between the United
States and those powers, to declare that we should consider any attempt on their part to extend their system to any portion of this hemisphere as dangerous to our peace and safety. With the existing colonies or dependencies of any European power we have not interfered
and shall not interfere. But with the Governments who have declared
their independence, and maintained it, and whose independence we
have, on great consideration and on just principles, acknowledged,
we could not view any interposition for the purpose of oppressing
them, or controlling in any other manner their destiny, by any European power, in any other light than as the manifestation of an unfriendly disposition towards the United States. . . .
. . . It is impossible that the allied powers should extend their political system to any portion of either [American] continent without
endangering our peace and happiness; nor can anyone believe that

14

Alejandro Alvarez, The Monroe Doctrine 6–7 (1924).

260

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

our southern brethren, if left to themselves, would adopt it of their
own accord. It is equally impossible, therefore, that we should behold such interposition, in any form, with indifference.15
2. The Polk Corollary (1848)
In 1848 Mexican officials in Yucatan indicated a willingness to permit annexation of territory under their jurisdiction by Great Britain or Spain in return for
protection against the rebellious native Indian population. To forestall any
possibility of European intervention in Mexico, President Polk sent a special
message to Congress on April 29, 1848, enunciating what is known as the Polk
Corollary of the Monroe Doctrine. The President’s message declared in part:
I submit for the consideration of Congress several communications received at the Department of State from Mr. Justo Sierra,
commissioner of Yucatan, and also a communication from the Governor of that State, representing the condition of extreme suffering to
which their country has been reduced by an insurrection of the Indians within its limits, and asking the aid of the United States.
....
In this condition they have, through their constituted authorities,
implored the aid of this Government to save them from destruction,
offering in case this should be granted to transfer the “dominion and
sovereignty of the peninsula” to the United States. Similar appeals
for aid and protection have been made to the Spanish and the English
Governments.
Whilst it is not my purpose to recommend the adoption of any
measure with a view to the acquisition of the “dominion and sovereignty” over Yucatan, yet, according to our established policy, we
could not consent to a transfer of this “dominion and sovereignty” either to Spain, Great Britain, or any other European power. In the
language of President Monroe, in his message of December, 1823—
We should consider any attempt on their part to extend their
system to any portion of this hemisphere as dangerous to our
peace and safety.
....

15
2 A Compilation of the Messages and Papers of the Presidents (New Series) 778, 787, 788
(James D. Richardson ed., 1897).

261

Supplemental Opinions of the Office of Legal Counsel in Volume 1

Our own security requires that the established policy thus announced should guide our conduct, and this applies with great force
to the peninsula of Yucatan. It is situate in the Gulf of Mexico, on
the North American continent, and, from its vicinity to Cuba, to the
capes of Florida, to New Orleans, and, indeed, to our whole southwestern coast, it would be dangerous to our peace and security if it
should become a colony of any European nation. 16
3. President Johnson and European Intervention in Mexico
(1865–66)
In 1861 and 1862, during the Civil War, France, Great Britain and Spain invaded Mexico. After the British and Spanish withdrew, Emperor Napoleon III of
France selected Archduke Maximilian of Austria as Emperor of Mexico. Maximilian accepted on the basis of “proof” given by Napoleon and by Mexican exiles in
France that the Mexican people wanted him. Because of its involvement in the
Civil War, the United States could not interfere. After the war, Secretary of State
Seward reaffirmed the principles of the Monroe Doctrine, although he did not
refer to it by name.17 The House of Representatives then adopted a resolution
declaring that
it does not accord with the policy of the United States to
acknowledge any monarchical government erected on the ruins of
any republican government in America under the auspices of any
European power.18
In his First Annual Message to Congress on December 4, 1865, President Johnson said in this connection:
From the moment of the establishment of our free Constitution
the civilized world has been convulsed by revolutions in the interests
of democracy or of monarchy, but through all those revolutions the
United States have wisely and firmly refused to become propagandists of republicanism. It is the only government suited to our condition; but we have never sought to impose it on others, and we have
consistently followed the advice of Washington to recommend it only by the careful preservation and prudent use of the blessing. . . .
Twice, indeed, rumors of the invasion of some parts of America in
the interest of monarchy have prevailed; twice my predecessors have
had occasion to announce the views of this nation in respect to such
16

5 Richardson, supra note 15, 2431, 2431–32.
Julius W. Pratt, A History of United States Foreign Policy 342 (1955).
18
Id.
17

262

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

interference. On both occasion the remonstrance of the United States
was respected from a deep conviction on the part of European Governments that the system of noninterference and mutual abstinence
from propagandism was the true rule for the two hemispheres. . . .
We should regard it as a great calamity to ourselves, to the cause of
good government, and to the peace of the world should any European power challenge the American people, as it were, to the defense
of republicanism against foreign interference. We can not foresee
and are unwilling to consider what opportunities might present themselves, what combinations might offer to protect ourselves against
designs inimical to our form of government. The United States desire
to act in the future as they have ever acted heretofore; they never will
be driven from that course but by the aggression of European powers, and we rely on the wisdom and justice of those powers to respect
the system of noninterference which has so long been sanctioned by
time, and which by its good results has approved itself to both continents.19
Finally, in 1866, the French Government withdrew its forces from Mexico and the
Mexicans overthrew the Maximilian regime in 1867.
4. President Hayes and the Isthmian Canal Question (1880)
In 1879 it appeared imminent that a private French company was about to
undertake the construction of a canal across the Panama Isthmus. The United
States feared that control of the canal would fall into the hands of the French
Government just as the British Government had earlier obtained control of the
Suez Canal. On March 8, 1880, President Hayes sent a message to Congress
expressing his opposition to the project as follows:
The United States can not consent to the surrender of this control to
any European power or to any combination of European powers. If
existing treaties between the United States and other nations or if the
rights of sovereignty or property of other nations stand in the way of
this policy—a contingency which is not apprehended—suitable steps
should be taken by just and liberal negotiations to promote and establish the American policy on this subject consistently with the
rights of the nations to be affected by it.
The capital invested by corporations or citizens of other countries
in such an enterprise must in a great degree look for protection to

19

8 Richardson, supra note 15, 3551, 3566–67.

263

Supplemental Opinions of the Office of Legal Counsel in Volume 1

one or more of the great powers of the world. No European power
can intervene for such protection without adopting measures on this
continent which the United States would deem wholly inadmissible.
If the protection of the United States is relied upon, the United States
must exercise such control as will enable this country to protect its
national interests and maintain the rights of those whose private
capital is embarked in the work.
An interoceanic canal across the American Isthmus will essentially change the geographical relations between the Atlantic and Pacific
coasts of the United States and between the United States and the
rest of the world. It would be the great ocean thoroughfare between
our Atlantic and our Pacific shores, and virtually a part of the coast
line of the United States. Our merely commercial interest in it is
greater than that of all other countries, while its relations to our power and prosperity as a nation, to our means of defense, our unity,
peace, and safety, are matters of paramount concern to the people of
the United States. No other great power would under similar circumstances fail to assert a rightful control over a work so closely and
vitally affecting its interest and welfare.
Without urging further the grounds of my opinion, I repeat, in
conclusion, that it is the right and the duty of the United States to
assert and maintain such supervision and authority over any interoceanic canal across the isthmus that connects North and South
America as will protect our national interests. This, I am quite sure,
will be found not only compatible with but promotive of the widest
and most permanent advantage to commerce and civilization.20
In addition, both Houses of Congress formally protested against any canal which
might be built by foreign capital or controlled by foreign nations. 21
5. President Cleveland’s Intervention in the Venezuela
Boundary Dispute (1895)
In President Cleveland’s second administration, he invoked the Monroe Doctrine in the British-Venezuela dispute concerning the boundaries between British
Guiana and Venezuela. The British being unwilling to arbitrate the matter, the
President in a special message to Congress on December 17, 1895, announced that
under the principles of the Monroe Doctrine the United States would designate a

20
21

10 Richardson, supra note 15, 4537, 4537–38.
Thomas A. Bailey, A Diplomatic History of the American People 396–97 (1955).

264

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

commission which would itself investigate the boundary and render a report. 22 In
the event the report favored Venezuela in the dispute, he said,
it will, in my opinion, be the duty of the United States to resist by
every means in its power as a willful aggression upon its rights and
interests, the appropriation by Great Britain of any lands or the exercise of governmental jurisdiction over any territory which after investigation we have determined of right belongs to Venezuela.
In making these recommendations I am fully alive to the responsibility incurred and keenly realize all the consequences that may
follow.23
He further said:
[I]t may not be amiss to suggest that the doctrine upon which we
stand is strong and sound, because its enforcement is important to
our peace and safety as a nation, and is essential to the integrity of
our free institutions and the tranquil maintenance of our distinctive
form of government. It was intended to apply to every stage of our
national life and can not become obsolete while our Republic endures. If the balance of power is justly a cause for jealous anxiety
among the Governments of the Old World and a subject for our absolute noninterference, none the less is an observance of the Monroe
doctrine of vital concern to our people and their Government.
Assuming, therefore, that we may properly insist upon this doctrine without regard to “the state of things in which we live” or any
changed conditions here or elsewhere, it is not apparent why its application may not be involved in the present controversy.
If a European power by an extension of its boundaries takes possession of the territory of one of our neighboring Republics against
its will and in derogation of its rights, it is difficult to see why to that
extent such European power does not thereby attempt to extend its
system of government to that portion of this continent which is thus
taken. This is the precise action which President Monroe declared to
be “dangerous to our peace and safety,” and it can make no differ-

22
23

13 Richardson, supra note 15, 6087, 6090 (1909).
Id. at 6090.

265

Supplemental Opinions of the Office of Legal Counsel in Volume 1

ence whether the European system is extended by an advance of
frontier or otherwise.24
Addressing himself to the contention that the Monroe Doctrine found no support
in any principle of international law derived from the general consent of nations,
the President stated:
Practically the principle for which we contend has peculiar, if not
exclusive, relation to the United States. It may not have been admitted in so many words to the code of international law, but since in international councils every nation is entitled to the rights belonging to
it, if the enforcement of the Monroe doctrine is something we may
justly claim it has its place in the code of international law as certainly and securely as if it were specifically mentioned; and when the
United States is a suitor before the high tribunal that administers international law the question to be determined is whether or not we
present claims which the justice of that code of law can find to be
right and valid.
The Monroe doctrine finds its recognition in those principles of
international law which are based upon the theory that every nation
shall have its rights protected and its just claims enforced. 25
The British Prime Minister acknowledged that the interests of the United States
in the Caribbean area were as natural as British concern would be over any attempt
by a great European power to secure control over the Channel ports of Belgium
and the Netherlands. The British finally submitted the controversy to arbitration. 26
6. Cuba—The Platt Amendment—President Theodore
Roosevelt (1901)
Congress, on March 1, 1901, passed the Platt Amendment to the Army appropriation bill. 34 Cong. Rec. 3332–84. The amendment defined the relations
between Cuba and the United States following the establishment of the Cuban
republic. It provided that in order to permit the United States to maintain Cuba’s
independence, and to protect its people, Cuba would sell or lease to the United
States lands necessary for coaling or naval stations at certain specified points, to
be agreed upon with the President of the United States; and that Cuba would
embody the foregoing provisions in a permanent treaty with the United States. 27
24

Id. at 6088.
Id. at 6088–89.
26
Louis Martin Sears, A History of American Foreign Relations 431 (1938).
27
Act of Mar. 2, 1901, ch. 803, 31 Stat. 895, 897–98.
25

266

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

The amendment in effect contemplated a United States quasi-protectorate over
Cuba. Later that year Cuba incorporated these provisions as an appendix to its
constitution.28
In his message to Congress on December 3, 1901, President Theodore Roosevelt discussed the Monroe Doctrine in relation to Cuba. The President said:
The Monroe Doctrine should be the cardinal feature of the foreign
policy of all the nations of the two Americans, as it is of the United
States. Just seventy-eight years have passed since President Monroe
in his Annual Message announced that “The American continents are
henceforth not to be considered as subjects for future colonization by
any European power.” In other words, the Monroe Doctrine is a declaration that there must be no territorial aggrandizement by any nonAmerican power at the expense of any American power on American soil. It is in no wise intended as hostile to any nation in the Old
World. Still less is it intended to give cover to any aggression by one
New World power at the expense of any other. It is simply a step,
and a long step, toward assuring the universal peace of the world by
securing the possibility of permanent peace on this hemisphere.
During the past century other influences have established the
permanence and independence of the smaller states of Europe.
Through the Monroe Doctrine we hope to be able to safeguard like
independence and secure like permanence for the lesser among the
New World nations.
....
Our attitude in Cuba is a sufficient guaranty of our own good
faith. We have not the slightest desire to secure any territory at the
expense of any of our neighbors. We wish to work with them hand in
hand, so that all of us may be uplifted together, and we rejoice over
the good fortune of any of them, we gladly hail their material prosperity and political stability, and are concerned and alarmed if any of
them fall into industrial or political chaos. We do not wish to see any
Old World military power grow up on this continent, or to be compelled to become a military power ourselves. The peoples of the
Americas can prosper best if left to work out their own salvation in
their own way.29

28
See Dep’t of State, Papers Relating to the Foreign Relations of the United States 243, 244
(1905).
29
14 Richardson, supra note 15, 6641, 6664–65 (1909).

267

Supplemental Opinions of the Office of Legal Counsel in Volume 1

In the Cuban-American treaty of 1903,30 Cuba agreed not to enter into any
treaty or other compact with a foreign power which would impair the independence or permit military or naval control by a foreign power. It also agreed that the
United States should have the right to intervene to preserve Cuban independence.
The United States, for its defense as well as that of Cuba, was to have the right to
maintain naval bases in Cuba. Pursuant to the treaty, a permanent naval base was
established at Guantanamo.31
In 1905 the President addressed a message to Congress, stating:
One of the most effective instruments for peace is the Monroe
Doctrine as it has been and is being gradually developed by this
Nation and accepted by other nations. No other policy could have
been as efficient in promoting peace in the Western Hemisphere and
in giving to each nation thereon the chance to develop along its own
lines. If we had refused to apply the doctrine to changing conditions
it would not be completely outworn, would not meet any of the
needs of the present day, and, indeed, would probably by this time
have sunk into complete oblivion. It is useful at home, and is meeting with recognition abroad because we have adapted our application
of it to meet the growing and changing needs of the hemisphere.
When we announce a policy such as the Monroe Doctrine we thereby commit ourselves to the consequences of the policy, and those
consequences from time to time alter. It is out of the question to
claim a right and yet shirk the responsibility for its exercise. Not
only we, but all American republics who are benefited by the existence of the doctrine, must recognize the obligations each nation is
under as regard foreign peoples no less than its duty to insist upon its
own rights.
That our rights and interests are deeply concerned in the maintenance of the doctrine is so clear as hardly to need argument. This is
especially true in view of the construction of the Panama Canal. As a
mere matter of self-defense we must exercise a close watch over the
approaches to this canal; and this means that we must be thoroughly
alive to our interests in the Caribbean Sea.

30

U.S.-Cuba, May 22, 1903, 33 Stat. 2248.
Lease of Coaling or Naval Stations to the United States, U.S.-Cuba, Feb. 23, 1903, in Dep’t of
State, Papers Relating to the Foreign Relations of the United States 350 (1904); Lease to the United
States by the Government of Cuba of Certain Areas of Land and Water for Naval or Coaling Stations in
Guantanamo and Bahia Honda, U.S.-Cuba, Oct. 2, 1903, in Dep’t of State, Papers Relating to the
Foreign Relations of the United States 351 (1904).
31

268

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

There are certain essential points which must never be forgotten
as regards the Monroe Doctrine. In the first place we must as a Nation make it evident that we do not intend to treat it in any shape or
way as an excuse for aggrandizement on our part at the expense of
the republics to the south. We must recognize the fact that in some
South American countries there has been much suspicion lest we interpret the Monroe Doctrine as in some way inimical to their interests, and we must try to convince all the other nations of this continent once and for all that no just and orderly Government has
anything to fear from us. . . . It must be understood that under no circumstances will the United States use the Monroe Doctrine as a
cloak for territorial aggression. We desire peace with all the world,
but perhaps most of all with the other peoples of the American Continent.32
7. Elihu Root on the Monroe Doctrine (1914)
Elihu Root was President Roosevelt’s Secretary of State from 1905 to 1909.
Subsequently Root became President of the American Society of International
Law. In his exposition in 1914 in the American Journal of International Law of the
Monroe Doctrine, he said:
No one ever pretended that Mr. Monroe was declaring a rule of
international law or that the doctrine which he declared has become
international law. It is a declaration of the United States that certain
acts would be injurious to the peace and safety of the United States
and that the United States would regard them as unfriendly. The declaration does not say what the course of the United States will be in
case such acts are done. That is left to be determined in each particular instance.
....
The doctrine is not international law but it rests upon the right of
self-protection and that right is recognized by international law. The
right is a necessary corollary of independent sovereignty. It is well
understood that the exercise of the right of self-protection may and
frequently does extend in its effect beyond the limits of the territorial
jurisdiction of the state exercising it. The strongest example probably
would be the mobilization of any army by another Power immediately across the frontier. Every act done by the other Power may be

32

15 Richardson, supra note 15, 6973, 6994–95.

269

Supplemental Opinions of the Office of Legal Counsel in Volume 1

within its own territory. Yet the country threatened by the state of
facts is justified in protecting itself by immediate war. The most
common exercise of the right of self-protection outside of a state’s
own territory and in time of peace is the interposition of objection to
the occupation of territory, of points of strategic military or maritime
advantage, or to indirect accomplishment of this effect by dynastic
arrangement. For example, the objection of England in 1911 to the
occupation of a naval station by Germany on the Atlantic coast of
Morocco; the objection of the European Powers generally to the vast
forces of Russia extending its territory to the Mediterranean; the revision of the Treaty of San Stefano by the Treaty of Berlin; the establishment of buffer states; the objection to the succession of a
German prince to the throne of Spain; the many forms of the eastern
question; the centuries of struggle to preserve the balance of power
in Europe; all depend upon the very same principle which underlies
the Monroe Doctrine; that is to say, upon the right of every sovereign
state to protect itself by preventing a condition of affairs in which it
will be too late to protect itself. Of course each state must judge for
itself when a threatened act will create such a situation. If any state
objects to a threatened act and the reasonableness of its objection is
not assented to, the efficacy of the objection will depend upon the
power behind it.33
8. The Magdalena Bay Episode (1912)
In 1912 it was asserted that a Japanese private fishing company was about to
lease from the Government of Mexico an extensive tract of land on the shore of
Magdalena Bay, in Lower California, Mexico. This land could be used as the site
of a naval base capable of intercepting communications between the Pacific coast
of the United States and the Panama Canal. The Senate adopted a resolution
proposed by Senator Lodge as follows:
Resolved, That when any harbor or other place in the American
continents is so situated that the occupation thereof for naval or military purposes might threaten the communications or the safety of the
United States, the Government of the United States could not see
without grave concern the possession of such harbor or other place
by any corporation or association which has such a relation to anoth-

33

Root, supra note 1, at 431–32 (emphasis added).

270

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

er Government, not American, as to give that Government practical
power of control for naval or military purposes. 34
9. President Wilson and Vera Cruz (1914)
In 1914 President Wilson was notified that a German merchantman was approaching Vera Cruz, Mexico, with a large cargo of arms which it was suspected
the Huerto Government intended to use against the United States. The President
ordered American forces to seize the port; a battle ensued, and the objective of
preventing the arms from reaching Huerto’s forces was attained. 35 American forces
then occupied the city, and a proclamation was issued prohibiting the importation
of arms into Mexico.
This armed intervention terminated diplomatic relations between the United
States and Mexico. However, Argentina, Brazil and Chile offered to mediate the
controversy and President Wilson accepted.
10. Charles Evans Hughes and the Monroe Doctrine (1923)
Mr. Hughes, Secretary of State in the Harding Administration, delivered an
address in 1923 on the Monroe Doctrine before the American Bar Association
which is often cited as an authoritative statement. He said:
It is not my purpose to review the historical applications of what
is called the Monroe doctrine or to attempt to harmonize the various
redactions of it. Properly understood, it is opposed (1) to any nonAmerican action encroaching upon the political independence of
American States under any guise and (2) to the acquisition in any
manner of the control of additional territory in this hemisphere by
any non-American power.
The Monroe doctrine is not a legislative pronouncement; it has
been approved by action of Congress, but it does not rest upon any
congressional sanction. It has had the implied indorsement of the
treaty-making power in the reservations to the two Hague conventions of 1899 and 1907, but it is not defined by treaty and does not
draw its force from any international agreement. It is not like a constitutional provision deriving its authority from the fact that it is a
part of the organic law transcending and limiting executive and legislative power. It is not a part of international law, maintained by the
consent of the civilized powers and alterable only at their will. It is a

34
35

48 Cong. Rec. 10,045–46 (1912).
Bailey, supra note 21, at 555–60.

271

Supplemental Opinions of the Office of Legal Counsel in Volume 1

policy declared by the Executive of the United States and repeated in
one form and another by Presidents and Secretaries of State in the
conduct of our foreign relations. Its significance lies in the fact that
in its essentials, as set forth by President Monroe and as forcibly and
repeatedly asserted by our responsible statesmen, it has been for 100
years, and continues to be, an integral part of our national thought
and purpose, expressing a profound conviction which even the upheaval caused by the Great War, and our participation in that struggle upon European soil, has not uprooted or fundamentally
changed.36
Mr. Hughes summarized the principles of the Doctrine as follows:
First. The Monroe doctrine is not a policy of aggression; it is a
policy of self-defense. It was asserted at a time when the danger of
foreign aggression in this hemisphere was very real, when the new
American States had not yet established a firm basis of independent
national life, and we were menaced by threats of Old World powers
directed against republican institutions. But the achievements of the
century have not altered the scope of the doctrine or changed its basis. It still remains an assertion of the principle of national security.
As such, it is obviously not exclusive. Much time has been wasted in
the endeavor to find in the Monroe doctrine either justification, or
the lack of it, for every governmental declaration or action in relation
to other American States. Appropriate action for our defense may
always be taken, and our proper influence to promote peace and
good will may always be exerted, with the use of good offices to that
end, whether or not the particular exigency comes within the range
of the specific declarations which constitute the doctrine. 37
....
Second. As the policy embodied in the Monroe doctrine is distinctively the policy of the United States, the Government of the
United States reserves to itself its definition, interpretation, and application. This Government has welcomed the recognition by other
governments of the fact and soundness of this policy and of the appropriateness of its application from time to time. Great powers have
signified their acquiescence in it. But the United States has not been
disposed to enter into engagements which would have the effect of
36
Charles Evan Hughes, Observations on the Monroe Doctrine, in Alvarez, supra note 14, at 413,
417–18.
37
Id. at 418–19.

272

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

submitting to any other power or to any concert of powers the determination either of the occasions upon which the principles of the
Monroe doctrine shall be invoked or of the measures that shall be
taken in giving it effect. This Government has not been willing to
make the doctrine or the regulation of its enforcement the subject of
treaties with European powers; and, while the United States has been
gratified at expressions on the part of other American States of their
accord with our Government in its declarations with respect to their
independence and at their determination to maintain it, this Government in asserting and pursuing its policy has commonly avoided
concerted action to maintain the doctrine, even with the American
Republics. As President Wilson observed: “The Monroe doctrine
was proclaimed by the United States on her own authority. It always
has been maintained and always will be maintained upon her own responsibility.”38
....
Third. The policy of the Monroe doctrine does not infringe upon
the independence and sovereignty of other American States. Misconception upon this point is the only disturbing influence in our relations with Latin American States.39
This notion springs from a misunderstanding of the doctrine itself
and of our national sentiment and purpose . . . .
The Monroe doctrine does not attempt to establish a protectorate
over Latin American States. . . .
. . . That ground [of the declaration] is found in the recognized
right which every State enjoys, and the United States no less than
any other, to object to acts done by other powers which threaten its
own safety. The United States has all the rights of sovereignty, as
well as any other power; we have lost none of our essential rights
because we are strong, and other American States have gained none
either because of increasing strength or relative weakness. . . .40
....

38

Id. at 419–20.
Id. at 421.
40
Id. at 422.
39

273

Supplemental Opinions of the Office of Legal Counsel in Volume 1

Fourth. There are, indeed, modern conditions and recent events
which can not fail to engage our attention. We have grown rich and
powerful, but we have not outgrown the necessity, in justice to ourselves and without injustice to others, of safeguarding our future
peace and security. . . .41
....
Fifth. It is apparent that the Monroe doctrine does not stand in the
way of Pan American cooperation; rather it affords the necessary
foundation for that cooperation in the independence and security of
American States.42
11. The Clark Memorandum and President Hoover (1928)
In 1928, a Memorandum on the Monroe Doctrine was prepared by J. Reuben
Clark, then Undersecretary of State, for use by the Secretary of State. It repudiated
the (Theodore) “Roosevelt Corollary” that “in case of financial or other difficulties
in weak Latin American countries, the United States should attempt an adjustment
thereof lest European Governments should intervene, and intervening should
occupy territory.”43 Clark’s thesis was that this was not “justified by the terms of
the Monroe Doctrine, however much it may be justified by the application of the
doctrine of self-preservation.”44 Clark’s conclusions about the Doctrine were as
follows:
The Doctrine does not concern itself with purely inter-American relations; it has nothing to do with the relationship between the United
States and other American nations, except where other American nations shall become involved with European governments in arrangements which threaten the security of the United States, and
even in such cases, the Doctrine runs against the European country,
not the American nation, and the United States would primarily deal
thereunder with the European country and with the American nation
concerned. The Doctrine states a case of the United States vs. Europe, and not of the United States vs. Latin America. Furthermore,
the fact should never be lost to view that in applying this Doctrine
during the period of one hundred years since it was announced, our
Government has over and over again driven it in as a shield between
41

Id. at 424.
Id. at 431.
43
J. Reuben Clark, Undersecretary of State, Memorandum on the Monroe Doctrine, Dep’t of State
Publication No. 37, at xxiii (Dec. 17, 1928).
44
Id. at xxiii–xxiv.
42

274

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

Europe and the Americas to protect Latin America from the political
and territorial thrusts of Europe; and this was done at times when the
American nations were weak and struggling for the establishment of
stable, permanent governments; when the political morality of Europe sanctioned, indeed encouraged, the acquisition of territory by
force; and when many of the great powers of Europe looked with eager, covetous eyes to the rich, undeveloped areas of the American
Hemisphere. Nor should another equally vital fact be lost sight of,
that the United States has only been able to give this protection
against designing European powers because of its known willingness
and determination, if and whenever necessary, to expend its treasure
and to sacrifice American life to maintain the principles of the Doctrine. So far as Latin America is concerned, the Doctrine is now, and
always has been, not an instrument of violence and oppression, but
an unbought, freely bestowed, and wholly effective guaranty of their
freedom, independence, and territorial integrity against the imperialistic designs of Europe.45
In embarking on a “Good Neighbor” policy, it has been said that President
Hoover gave his support to the views expressed by Clark. 46
12. President Franklin D. Roosevelt—Abrogation of the Platt
Amendment—the Inter-American Conference—Canada (1934–38)
The Good Neighbor Policy was followed and implemented by President Franklin D. Roosevelt in an attempt to make the policy of non-intervention acceptable in
both hemispheres. As an integral part of the new policy, the United States decided
to release Cuba from the provisions of the Platt Amendment. This was accomplished by a treaty between the United States and Cuba signed in May 1934.47
Article III of this treaty, which continued the right of the United States to maintain
a naval base at Guantanamo, provided as follows:
Until the two contracting parties agree to the modification or abrogation of the stipulations of the agreement in regard to the lease to
the United States of America of lands in Cuba for coaling and naval
stations signed by the President of the Republic of Cuba on February
16, 1903, and by the President of the United States of America on
the 23d day of the same month and year, the stipulations of that
agreement with regard to the naval station of Guantanamo shall con-

45

Id. at xxiv–xxv.
Bailey, supra at note 21, at 681.
47
Dep’t of State, Treaty Info. Bull. No. 56 (May 31, 1934).
46

275

Supplemental Opinions of the Office of Legal Counsel in Volume 1

tinue in effect. The supplementary agreement in regard to naval or
coaling stations signed between the Governments on July 2, 1903,
also shall continue in effect in the same form and on the same conditions with respect to the naval station of Guantanamo. So long as the
United States of America shall not abandon the said naval station of
Guantanamo or the two Governments shall not agree to a modification of its present limits, this station shall continue to have the territorial area that it now has, with the limits that it has on the date of the
signature of the present Treaty.48
In 1936 President Roosevelt proposed a special Inter-American peace conference. At this conference, held at Buenos Aires, he invited all American states to
resort to the principles of the Monroe Doctrine in dealing with aggressive threats
by non-American totalitarian states and declared that such states seeking “to
commit acts of aggression against us will find a Hemisphere wholly prepared to
consult together for our mutual safety and our mutual good.” 49
In 1938 Canada supported President Roosevelt’s statement in a speech at Kingston, Canada, that “the people of the United States will not stand idly by if dominion of Canadian soil is threatened by any other empire.” 50
13. Congressional Resolution of 1940 on Transfers of
Territory in the Western Hemisphere
The collapse of the Low Countries, France, and Denmark in 1940 aroused
serious concern in the Americas. Seizure by Hitler of the American possessions of
these countries, it was felt, would pose not only a grave threat to the Panama
Canal and the Caribbean trade routes but also to the mainland of the United States.
Congress promptly passed a resolution expressing opposition to the transfer of
territory in the Western hemisphere from one non-American power to another. The
resolution, which had been drafted by the Department of State with the President’s
approval, declared:
That the United States would not recognize any transfer, and
would not acquiesce in any attempt to transfer, any geographic region of this hemisphere from one non-American power to another
non-American power; and
That if such transfer or attempt to transfer should appear likely,
the United States shall, in addition to other measures, immediately

48

Id. at 30–31.
Bailey, supra note 21, at 684.
50
Id. at 686.
49

276

Authority To Take Action If the Soviet Union Establishes Missile Bases in Cuba

consult with the other American republics to determine upon the
steps which should be taken to safeguard their common interests. 51
14. The Greenland Action (1941)
In April 1941, United States forces occupied the Danish possession of Greenland. This action was taken pursuant to an agreement signed by Secretary of State
Hull, acting on behalf of the United States, and the Danish Minister in Washington.52 The agreement noted the danger that Greenland might be converted into a
base of aggression against American states and recognized the responsibility of the
United States to assist in the maintenance of the existing status of Greenland.
Article I of the Agreement provided:
The Government of the United States of America reiterates its
recognition of and respect for the sovereignty of the Kingdom of
Denmark over Greenland. Recognizing that as a result of the present
European war there is danger that Greenland may be converted into a
point of aggression against nations of the American Continent, the
Government of the United States of America, having in mind its obligations under the Act of Habana signed on July 30, 1940, accepts
the responsibility of assisting Greenland in the maintenance of its
present status.53
The Hitler-dominated government in Denmark disapproved the agreement as
contrary to its constitution. Mr. Hull replied that the Denmark government was
acting under duress and refused to acknowledge that the agreement was invalid.
15. Act of Havana of 1940—Implementing Treaty of 1942
After the defeat of France, representatives of the American states, convening in
Havana in July 1940, adopted the Act of Havana, by which they agreed to prevent
by collective action, or by unilateral action if necessary, changes in the control of
territory in the Western Hemisphere as a result of the European hostilities. The Act
was adopted in connection with the negotiation of a treaty thereafter ratified by
fourteen states—the necessary two-thirds—in 1942.54 It provided that if it
appeared that American possessions of European powers might fall into the hands
of any Axis power, they could be taken over and administered jointly by the
American republics as trustees. In the event that the situation called for it, an
individual state, such as the United States, could assume temporary control.
51

Logan, supra note 11, at 327.
Agreement Relating to the Defense of Greenland, 4 Dep’t of State Bull. 443, 445–47 (1941).
53
Id. at 445.
54
Samuel Flagg Bemis, The Latin American Policy of the United States 367–73 (1943).
52

277